                                                                                        FILED
                                                                               2018 Nov-13 PM 01:47
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

KEITH JUSANDTO TAYLOR,                   }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 1:17-cv-1552-MHH-TMP
                                         }
29 JUDICIAL CIRCUIT                      }
TALLADEGA COUNTY                         }
ALABAMA, et al.,                         }
                                         }
      Defendants.                        }

                         MEMORANDUM OPINION
       On September 12, 2017, pro se plaintiff Keith Jusandto Taylor filed this

action against a number of defendants, and he moved to proceed without

prepayment of the court’s filing fee. (Docs. 1, 2). The magistrate judge who is

presiding over this case with the undersigned judicial officer granted Mr. Taylor’s

in forma pauperis request. (Doc. 3, p. 1). Mr. Taylor then filed an amended

complaint, and that complaint currently is before the Court. In his amended

complaint, Mr. Taylor asserts claims against the 29th Judicial Circuit, the

Talladega County Sheriff’s Department, Sheriff Jimmy Kilgore, and District

Attorney Steve Giddens. (Doc. 9).

      Consistent with 28 U.S.C. § 636(b)(1), 28 U.S.C. § 1915A, and this Court’s

customary practices, the magistrate judge screened Mr. Taylor’s amended
complaint.   (Doc. 12, p. 1).     Based on his review of Mr. Taylor’s amended

complaint and the law applicable to Mr. Taylor’s claims, the magistrate judge

recommended that the Court dismiss Mr. Taylor’s action for failure to state a

claim. (Doc. 12, p. 8). The magistrate judge advised Mr. Taylor of his right to file

specific written objections within fourteen (14) days. (Doc. 12, pp. 8-9). To date,

Mr. Taylor has not objected to the magistrate judge’s report and recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      The Court has reviewed Mr. Taylor’s amended complaint and agrees with

the magistrate judge’s recommendation because under the law, Mr. Taylor may not

pursue claims against the 29th Judicial Circuit or the Talladega County Sheriff’s

Department, and Mr. Taylor has failed to state a claim against the remaining

defendants under 42 U.S.C. § 1983. (Doc. 12). 1 In addition, Mr. Taylor may not

pursue habeas relief in this action. (Doc. 12).



1
 Were this case to move forward, Mr. Giddens also might have an immunity defense to Mr.
Taylor’s claims.
                                          2
      Therefore, the Court adopts the magistrate judge’s report and accepts his

recommendation. The Court will issue a separate dismissal order consistent with

this memorandum opinion.

      DONE this 13th day of November, 2018.


                                 _________________________________
                                 MADELINE HUGHES HAIKALA
                                 UNITED STATES DISTRICT JUDGE




                                      3
